                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA                )
                                        )
              v.                        )          1:13CR435-1
                                        )
BRIAN DAVID HILL                        )


                                     ORDER

       This matter is before the court on the Defendant’s motion to

correct or modify the record pursuant to Federal Rule of Appellate

Procedure 10(e).        (Doc. 216.)     The Government has not filed a

response.

       On September 12, 2019, the court held a hearing on a petition

charging that the Defendant violated the terms and conditions of

supervised release.       A certified transcript from that hearing was

prepared by the court reporter and filed on November 6, 2019.

(Doc. 215.)        The Defendant contends there are three omissions in

the transcript:

       First, that Assistant United States Attorney Anand Ramaswamy

“had   made    a    statement   or   asked   witness   Roberta   Hill    about

‘Wikipedia’ in response to her testimony about ‘carbon monoxide’

in regards to her testimony explaining her research into carbon

monoxide, and as to why she thought Brian [Hill] had exhibited the

weird behavior on September 21, 2018.” (Doc. 216 at 5.)

       Second, that “Attorney Renorda Pryor had asked Government’s

witness Sergeant Robert Jones of Martinsville Police Department a




        Case 1:13-cr-00435-TDS Document 218 Filed 11/15/19 Page 1 of 3
particular    question    and    his   answer       that   was   omitted       for   the

transcript. Attorney Pryor had asked Robert Jones if Brian [Hill]

was being obscene and he had answered no to that question, either

‘no’ or ‘I don’t think so’ or that he didn’t think that he was.”

(Id. at 7.)

     Third, that “Officer Robert Jones had mentioned about Brian

[Hill] having clothes in his backpack, a watch (or pocket watch),

and flashlights.”     (Id.)

     Rule 10(e) “vests authority in the district court to conform

the record to what occurred in the district court either by

supplying    what   has   been   omitted       or   correcting     what    has       been

erroneously transcribed.”         United States v. Greenwell, 418 F.2d

845, 846 (4th Cir. 1969) (per curiam).

     IT IS THEREFORE ORDERED that within seven (7) days the court

reporter shall review her stenographic and other materials from

the September 12, 2019 hearing and determine if the allegedly

omitted statements were made and if the transcript accurately

reflects the proceedings before the court.

     IT IS FURTHER ORDERED that within seven (7) days the court

reporter    shall   either    file     a   corrected       transcript     or    file   a

memorandum reporting that the certified transcript (Doc. 215)

accurately reflects the proceedings.




                                           2



      Case 1:13-cr-00435-TDS Document 218 Filed 11/15/19 Page 2 of 3
     Any further request for relief in the pending motion will

await the court’s review of the determination from the court

reporter.



                                           /s/   Thomas D. Schroeder
                                        United States District Judge
November 15, 2019




                                    3



      Case 1:13-cr-00435-TDS Document 218 Filed 11/15/19 Page 3 of 3
